Exhibit 10.1
 
VOTING AGREEMENT
 
VOTING AGREEMENT, dated as of July 13, 2015 (this “Agreement”), by and among
Family Acquisition Holdings, Inc., a Delaware corporation (“Parent”),
Books-A-Million, Inc., a Delaware corporation (the “Company”) and each of the
persons listed on Schedule 1 hereto (each a “Stockholder” and collectively the
“Stockholders”).
 
RECITALS
 
WHEREAS, concurrently with the execution of this Agreement, Parent, Family
Merger Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of Parent
(“Sub”), and the Company are entering into an Agreement and Plan of Merger,
dated as of the date of this Agreement (as it may be amended from time to time,
the “Merger Agreement”), pursuant to which, among other things, Sub will merge
with and into the Company (the “Merger”);
 
WHEREAS, as of the date of this Agreement, each Stockholder is the Beneficial
Owner (as hereinafter defined) of the number of outstanding shares of Common
Stock (as hereinafter defined) set forth opposite such Stockholder’s name on
Schedule 1 hereto; and
 
WHEREAS, concurrently with the execution of the Merger Agreement, and as a
condition and inducement to the willingness of the Company and Parent to enter
into the Merger Agreement, the Company and Parent have required that each
Stockholder agree, and each Stockholder has agreed, upon the terms and subject
to the conditions set forth herein, to enter into this Agreement and abide by
the covenants and obligations set forth herein.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I.
 
GENERAL
 
Section 1.1 Defined Terms.  The following terms, as used in this Agreement,
shall have the meanings set forth below.  Terms used but not otherwise defined
herein shall have the meanings ascribed thereto in the Merger Agreement.
 
(a) “Additional Shares” means the Common Stock or other voting capital stock of
the Company that the Stockholder acquires Beneficial Ownership of after the date
of this Agreement.
 
(b) “Beneficial Ownership” by a person of any security includes ownership by any
person who, directly or indirectly, through any Contract, arrangement,
understanding, relationship or otherwise (whether or not in writing), has or
shares: (i) voting power which includes the power to vote, or to direct the
voting of, such security; and/or (ii) investment power which includes the power
to dispose, or to direct the disposition, of such security; and shall otherwise
be interpreted in accordance with the term “beneficial ownership” as defined in
Rule 13d-3 adopted by the SEC under the Exchange Act.  Without duplicative
counting of the same securities by the same holder, securities Beneficially
Owned by a person will include securities Beneficially Owned by all Affiliates
of such person and all other persons with whom such person would constitute a
“group” within the meaning of Section 13(d) of the Exchange Act.  The terms
“Beneficially Own,” “Beneficially Owned” and “Beneficial Owner” shall have
correlative meanings.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) “Common Stock” means the shares of common stock, par value $0.01 per share,
of the Company, and will also include for purposes of this Agreement all shares
or other voting securities into which shares of Common Stock or such other
shares or voting securities may be reclassified, sub-divided, consolidated or
converted and any rights and benefits arising therefrom, including any dividends
or distributions of securities which may be declared in respect of the shares of
common stock and entitled to vote in respect of the matters contemplated by
Article II.
 
(d) “Consent” means any approval, consent, ratification, permission, waiver,
authorization, notice to or declaration or filing.
 
(e)  “Covered Shares” means the Existing Shares and any Additional Shares.
 
(f) “Existing Shares” means the shares of Common Stock Beneficially Owned by the
Stockholder on the date hereof.
 
(g)  “Permitted Transfer” means a Transfer (i) pursuant to a Rollover Agreement
or (ii) upon the death of an individual Stockholder, to any heir, legatees,
beneficiaries and/or devisees of such Stockholder; provided that any such
Transfer shall be permitted only if, as a precondition to such Transfer, the
Transferee agrees in a writing, reasonably satisfactory in form and substance to
the Independent Committee, to assume all of such transferring Stockholder’s
obligations hereunder in respect of the securities subject to such Transfer, and
to be bound by, and comply with, the terms of this Agreement with respect to the
Covered Shares subject to such Transfer, to the same extent as such transferring
Stockholder is bound hereunder.
 
(h) “Transfer” means, directly or indirectly, to sell, transfer, offer,
exchange, assign, pledge, encumber, hypothecate or otherwise dispose of (by
merger, by tendering into any tender or exchange offer, by testamentary
disposition, by operation of law or otherwise), either voluntarily or
involuntarily, or to enter into any Contract, option or other agreement with
respect to any sale, transfer, offer, exchange, assignment, pledge, encumbrance,
hypothecation or other disposition.
 
ARTICLE II.

 
VOTING
 
Section 2.1 Agreement to Vote.  During the period commencing on the date hereof
and continuing until the termination of this Agreement in accordance with its
terms, each Stockholder hereby agrees irrevocably and unconditionally that at
the Company Meeting and at any other meeting of the stockholders of the Company,
however called, including any adjournment, recess or postponement thereof, in
connection with any written consent of the stockholders of the Company and in
any other circumstance upon which a vote, consent or other approval of all or
some of the stockholders of the Company is sought, it shall, and shall cause any
holder of record of its Covered Shares to, in each case to the extent that the
Covered Shares are entitled to vote thereon or consent thereto:
 
 
 

--------------------------------------------------------------------------------

 
 
(a) appear at each such meeting or otherwise cause all of its Covered Shares to
be counted as present thereat for purposes of calculating a quorum and respond
to each request by the Company for written consent, if any; and
 
(b) vote (or cause to be voted), in person or by proxy, or deliver (or cause to
be delivered) a written consent covering, all of its Covered Shares (i) in favor
of the approval and adoption of the Merger, the Merger Agreement and the other
transactions contemplated by the Merger Agreement, (ii) in favor of any related
proposal necessary to consummate the Merger and the transactions contemplated by
the Merger Agreement, (iii) against any action, proposal, transaction or
agreement that could reasonably be expected to (A) result in a breach of any
representation, warranty, covenant or other obligation or agreement of the
Company contained in the Merger Agreement or of such Stockholder contained in
this Agreement, or (B) impede, interfere with, delay, discourage, adversely
affect or inhibit the timely consummation of the Merger or change in any manner
the voting rights of any class of shares of the Company (including any
amendments to the Certificate of Incorporation or the Bylaws), and (iv) against
any Acquisition Proposal.
 
Section 2.2 Grant of Proxy.  Each Stockholder hereby irrevocably grants a proxy
to, and appoints, each of the members of the Special Committee, individually, as
his, her or its proxies and attorneys-in-fact, with full power of substitution
and resubstitution, for and in such Stockholder’s name, place and stead, to
vote, act by written consent or execute and deliver proxies to vote or grant a
written consent during the term of this Agreement with respect to the Covered
Shares in accordance with Section 2.1 hereof.  This proxy and power of attorney
is given in connection with, and in consideration of, the execution of the
Merger Agreement by the Company, and to secure the performance of the duties of
such Stockholder under this Agreement.  Each Stockholder hereby (a) affirms that
such irrevocable proxy is (i) coupled with an interest by reason of the Merger
Agreement and (ii) executed and intended to be (and is) irrevocable in
accordance with the provisions of Section 212 of the DGCL, (b) revokes any and
all prior proxies granted by such Stockholder and its Affiliates with respect to
the Covered Shares and agrees that no subsequent proxy with respect to the
Covered Shares shall be given by such Stockholder or its Affiliates (and, to the
extent permitted by law, if given shall be ineffective) and (c) ratifies and
confirms all that the proxy holders appointed hereunder may lawfully do or cause
to be done in compliance with the express terms hereof. Each Stockholder shall
take such further action or execute such other instruments as may be reasonably
necessary in accordance with the relevant provisions of the DGCL or any other
Law to effectuate the intent of this proxy.  The power of attorney granted by
such Stockholder herein is a durable power of attorney and shall survive the
dissolution, bankruptcy, death or incapacity of such Stockholder.  The proxy and
power of attorney granted hereunder shall terminate upon the termination of this
Agreement.  No proxy holder under this Agreement (including substitute proxy
holders) shall incur any liability or obligation to any Stockholder, directly or
indirectly, in connection with, or as a result of, any exercise of the proxy
granted herein in compliance with the express provisions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES
 
Section 3.1 Representations and Warranties of the Stockholders.  Each
Stockholder represents and warrants to the Company and Parent as follows:
 
(a) Organization; Authorization; Validity of Agreement; Necessary Action.  With
respect to each Stockholder that (i) is not a natural person, such Stockholder
(A) is duly organized, validly existing and in good standing under the laws of
the jurisdiction in which it is organized (in the case of good standing, to the
extent the concept is recognized by such jurisdiction) and (B) has all
corporate, limited partnership, trust or other organizational power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and to consummate the transactions contemplated by this Agreement and
(ii) is a natural person, he or she has the legal capacity and authority to
execute and deliver this Agreement and perform his or her obligations hereunder
and to consummate the transactions contemplated by this Agreement.  The
execution and delivery by such Stockholder of this Agreement, the performance by
such Stockholder of his, her or its obligations hereunder and the consummation
by such Stockholder of the transactions contemplated by this Agreement have been
duly and validly authorized by such Stockholder and no other actions or
proceedings on the part of such Stockholder are necessary to authorize the
execution and delivery by him, her or it of this Agreement, the performance by
him, her or it of its obligations hereunder or the consummation by him, her or
it of the transactions contemplated by this Agreement.  This Agreement has been
duly executed and delivered by such Stockholder and, assuming this Agreement
constitutes a valid and binding obligation of the Company and Parent,
constitutes a legal, valid and binding agreement of such Stockholder enforceable
against such Stockholder in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law).  There is no beneficiary or holder of a voting
trust certificate or other interest of any trust of which such Stockholder is
trustee whose consent is required for the execution and delivery of this
Agreement (including the irrevocable proxy), the performance by such Stockholder
of his, her or its obligations hereunder or the consummation by such Stockholder
of the transactions contemplated by this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Ownership.  Such Stockholder is the Beneficial Owner of and has good and
valid title to such Stockholder’s Existing Shares, free and clear of any Liens,
other than any Liens pursuant to this Agreement and transfer restrictions
imposed by generally applicable securities Laws.  As of the date of this
Agreement, such Stockholder’s Existing Shares constitute all of the shares of
Common Stock Beneficially Owned or owned of record by such Stockholder.  Such
Stockholder is the sole Beneficial Owner and has and will have at all times
through the Closing Date (other than pursuant to a Rollover Agreement to which
such Stockholder is a party) sole Beneficial Ownership, sole voting power
(including the right to control such vote as contemplated herein), sole power of
disposition, sole power to issue instructions with respect to the matters set
forth in Article II hereof, and sole power to agree to all of the matters set
forth in this Agreement, and has not granted any proxy inconsistent with this
Agreement that is still effective or entered into any voting or similar
agreement, in each case with respect to any of such Stockholder’s Existing
Shares and with respect to any of the Covered Shares Beneficially Owned by such
Stockholder at all times through the Closing Date.
 
(c) Non-Contravention.  The execution and delivery of this Agreement by such
Stockholder do not, and the performance by such Stockholder of his, her or its
obligations under this Agreement and the consummation by such Stockholder of the
transactions contemplated by this Agreement, will not (i) conflict with, or
result in any violation or breach of, or default (with or without notice or
lapse of time, or both) under, or give rise to a right of, or result in,
consent, termination, cancellation or acceleration of any obligation or loss of
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any person under, or result in the creation of any
Lien upon his, her or its assets or properties under, any provision of (A) any
charter or organizational document of such Stockholder, (B) any Contract to
which such Stockholder is a party or by which any of his, her or its assets or
properties is bound or (C) any Law applicable to such Stockholder or his, her or
its assets or properties or (ii) require any Consent of, or registration,
declaration or filing with, notice to, or permit from, any Governmental Entity
(other than for the filing with the SEC of any amendments to Schedule 13D, any
filings under Section 16 of the Exchange Act and any other notices or filings as
may be required by applicable Law in connection with this Agreement and the
transactions contemplated hereby), except, in the case of clauses (i) and (ii)
above, any such items that, individually or in the aggregate, would not be
expected to adversely affect (x) the enforceability of this Agreement or (y) the
ability of such Stockholder to timely perform any of its obligations hereunder
in any material respect.
 
(d) No Inconsistent Agreements.  Except for this Agreement and a Rollover
Agreement, such Stockholder has not: (i) entered into any Contract, voting
agreement, voting trust or similar agreement with respect to any of the Covered
Shares, (ii) granted any proxy, consent or power of attorney with respect to any
of the Covered Shares (other than as contemplated by Sections 2.1 and 2.2) or
(iii) taken any action that would constitute a breach hereof, make any
representation or warranty of such Stockholder set forth in this Article III
untrue or incorrect in any material respect or have the effect of preventing or
disabling such Stockholder from performing in any material respect any of its
obligations under this Agreement.  Each Stockholder understands and acknowledges
that the Company and Parent are entering into the Merger Agreement in reliance
upon the Stockholders’ execution and delivery of this Agreement and the
representations, warranties, covenants and other agreements of such Stockholder
contained herein.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) No Action.  As of the date of this Agreement, there is no action, proceeding
or investigation pending or, to the knowledge of such Stockholder, threatened
against such Stockholder that (i) challenges the validity of this Agreement or
(ii) could reasonably be expected to impair the ability of such Stockholder to
satisfy his, her or its obligations hereunder or to consummate the transactions
contemplated hereby on a timely basis.
 
ARTICLE IV.

 
OTHER COVENANTS
 
Section 4.1 Prohibition on Transfers.
 
(a) Subject to the terms of this Agreement, during the term of this Agreement,
each Stockholder agrees not to Transfer, or enter into any Contract with respect
to, or consent to, a Transfer of, any of the Covered Shares, Beneficial
Ownership thereof or any other interest therein, other than a Permitted
Transfer.  Any attempted Transfer of Covered Shares or any interest therein in
violation of this Section 4.1 shall be null and void.
 
(b) This Agreement and the obligations hereunder shall attach to the Covered
Shares and shall be binding upon any person to which legal or Beneficial
Ownership shall pass, whether by operation of Law or otherwise, including, such
Stockholder’s successors or assigns.  No Stockholder may request that the
Company register the Transfer (book-entry or otherwise) of any certificate or
uncertificated interest representing any or all of the Covered Shares, unless
such Transfer is made in compliance with this Agreement.  Notwithstanding any
Transfer of Covered Shares, the transferor shall remain liable for the
performance of all of the obligations of such Stockholder under this Agreement,
except for any such Transfer pursuant to the Merger Agreement.
 
Section 4.2 Additional Shares.  Each Stockholder agrees to promptly notify the
Company and Parent of the number of Additional Shares acquired by such
Stockholder after the date hereof.  Any such Additional Shares shall
automatically become subject to the terms of this Agreement and shall constitute
Covered Shares for all purposes of this Agreement.
 
Section 4.3 Stock Dividends, etc.In the event of a reclassification,
recapitalization, reorganization, stock split (including a reverse stock split)
or combination, exchange or readjustment of shares or other similar transaction,
or if any stock dividend, subdivision or distribution (including any dividend or
distribution of securities convertible into or exchangeable for shares of Common
Stock) is declared, in each case affecting the Covered Shares, the terms
“Existing Shares,” “Additional Shares” and “Covered Shares” shall be deemed to
refer to and include such shares as well as all such stock dividends and
distributions and any securities of the Company into which or for which any or
all of such shares may be changed or exchanged or which are received in such
transaction.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.4 No Solicitation.  Each Stockholder hereby agrees that during the
term of this Agreement, such Stockholder shall not, and shall use reasonable
best efforts to cause his, her or its Affiliates and Representatives not to,
take any action that the Company is otherwise then prohibited from taking under
Section 6.3 of the Merger Agreement.
 
Section 4.5 No Inconsistent Agreements.  Except for this Agreement, each
Stockholder shall not: (a) Transfer, or enter into any Contract with respect to,
or consent to, a Transfer of, any of the Covered Shares, Beneficial Ownership
thereof or any other interest therein to any person that has made an Acquisition
Proposal or an Affiliate of any such person, (b) create or permit to exist any
Lien that could prevent such Stockholder from voting the Covered Shares in
accordance with this Agreement or from complying in all material respects with
the other obligations under this Agreement, other than any restrictions imposed
by applicable Law, (c) enter into any voting or similar agreement with respect
to the Covered Shares, or grant any proxy, consent or power of attorney with
respect to any of the Covered Shares (other than as contemplated by Sections 2.1
and 2.2) or (d) take any action, directly or indirectly, that could reasonably
be expected to (i) result in a material breach hereof, (ii) make any
representation or warranty of such Stockholder set forth in Article III untrue
or incorrect in any material respect or (iii) have the effect of materially
delaying, preventing or disabling such Stockholder from performing any of his,
her or its obligations under this Agreement.
 
Section 4.6 Further Assurances.  No Stockholder shall take any action, directly
or indirectly, that would make any representation or warranty of such
Stockholder contained herein untrue or incorrect in any material respect or have
the effect of preventing, impeding, interfering with or adversely affecting in
any material respect the performance by such Stockholder of his, her or its
obligations under this Agreement.  From time to time, at the Company’s or
Parent’s request and without further consideration, each Stockholder, solely in
his, her or its capacity as a stockholder of the Company, shall take all further
action, and execute and deliver or cause to be executed or delivered such
additional documents, as may be reasonably necessary to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement and the Merger Agreement.  In furtherance and not
in limitation of the foregoing, each Stockholder (i) hereby consents to and
authorizes the publication and disclosure by the Company and Parent in any press
release or in the Proxy Statement (including all documents and schedules filed
with the SEC) or other disclosure document required in connection with the
Merger Agreement or the transactions contemplated thereby, such Stockholder’s
identity and ownership of Covered Shares, the nature of such Stockholder’s
commitments, arrangements and understandings pursuant to this Agreement and such
other information required in connection with such publication or disclosure
(“Stockholder Information”), and (ii) hereby agrees to cooperate with the
Company and Parent in connection with such filings, including providing
Stockholder Information requested by the Company or Parent.  As promptly as
practicable, each Stockholder shall notify the Company and Parent of any
required corrections with respect to any Stockholder Information supplied by
such Stockholder, if and to the extent such Stockholder becomes aware that any
such Stockholder Information shall have become false or misleading in any
material respect.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.7 Appraisal Rights:  Each Stockholder hereby agrees not to exercise,
and hereby waives, any dissenters’ rights or rights of appraisal under
applicable Law at any time with respect to the Merger.
 
ARTICLE V.

 
MISCELLANEOUS
 
Section 5.1 Termination.  This Agreement and all obligations of the parties
hereunder shall automatically terminate on the earliest to occur of (i) the
Effective Time, (ii) the date of termination of the Merger Agreement in
accordance with its terms, (iii) at any time upon the written agreement of the
Company, Parent and the Stockholders or (iv) if any terms of the Merger
Agreement are amended, modified or waived without the prior consent of the
Stockholders if such amendment, modification or waiver (A) changes the amount of
the Merger Consideration or purchase price, or changes the form of such
consideration or (B) could reasonably be expected to adversely affect any
Stockholder, in its capacity as such, in any material manner.  After the
occurrence of any such applicable event this Agreement shall terminate and be of
no further force; provided, that, to the extent the termination of the Merger
Agreement is contested, no party shall be released from liability for violating
the terms of this Agreement if a court of competent jurisdiction finally
determines that the Merger Agreement had not, in fact, been validly terminated
and, therefore, this Agreement had not been validly terminated, and the
provisions of Article V will survive any such termination indefinitely.   For
the avoidance of doubt, the termination of this Agreement shall not relieve any
party of liability for any material breach prior to such termination.
 
Section 5.2 Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of Delaware, regardless of the Laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.
 
Section 5.3 Submission to Jurisdiction; Service.  Each of the parties hereto (a)
irrevocably submits itself to the personal jurisdiction of the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware) in
the event any dispute arises out of this Agreement, (b) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (c) agrees that it will not bring any action
relating to this Agreement in any court other than such court, other than
actions in any court of competent jurisdiction to enforce any judgment, decree
or award rendered by any such court, and (d) waives any right to trial by jury
with respect to any suit, action or proceeding directly or indirectly related to
or arising out of this Agreement.  Each of the parties hereto further agrees
that notice as provided herein shall constitute sufficient service of process
and waives any argument that such service is insufficient.  Each of the parties
hereto hereby irrevocably and unconditionally waives, and agrees not to assert,
by way of motion or as a defense, counterclaim or otherwise, in any action
related to or arising out of this Agreement, that (x) the action in any such
court is brought in an inconvenient forum, (y) the venue of such action is
improper or (z) this Agreement or the subject matter hereof may not be enforced
in or by such courts.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.4 Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given (a) upon personal delivery, (b) one (1) Business Day after being sent via
a nationally recognized overnight courier service, (c) three (3) Business Days
after being sent, postage prepaid, by registered, certified or express mail or
(d) upon receipt of electronic or other confirmation of transmission if sent via
facsimile, in each case, at the addresses or facsimile numbers (or at such other
address or facsimile number for a party as shall be specified by like notice)
set forth below:
 


If to the Company to:
 
Books-A-Million, Inc.
402 Industrial Lane
Birmingham, AL 35211
Facsimile:
Attention:      General Counsel
 
with copies (which shall not constitute notice) to:
 
Latham & Watkins
885 Third Avenue
New York, NY 10022
Facsimile:        (212) 751-4864
Attention:       M. Adel Aslani-Far, Esq.
                         James C. Gorton, Esq.
 
If to Parent to:
 
Family Acquisition Holdings, Inc.
2801 Highway 280 South, Suite 350
Birmingham, AL 35223
Facsimile:        (205) 909-0957
Attention:       Clyde B. Anderson
 
With copies (which shall not constitute notice) to:
 
Munger Tolles & Olson LLP
355 South Grand Avenue
35th Floor
Los Angeles, CA 90071
Fax no: (213) 687-3702
Attention:       Mary Ann Todd, Esq.
                         Brett Rodda, Esq.
 
If to any Stockholder:  to such Stockholder and its counsel at their respective
addresses and facsimile numbers set forth on Schedule 1 hereto.
 
Section 5.5 Amendment.  This Agreement may not be amended, modified or
supplemented except by an instrument in writing signed by the Company, Parent
and each Stockholder; provided that matters that only affect the right of a
particular Stockholder or Stockholders shall only require an instrument in
writing signed by the Company, Parent and such Stockholder or Stockholders.
 
Section 5.6 Extension; Waiver.  At any time before the termination of this
Agreement, the Company, Parent and any of the Stockholders may, on behalf of
himself, herself or itself, (a) extend the time for the performance of any of
the obligations or other acts of another party, (b) waive any inaccuracies in
the representations and warranties of another party contained in this Agreement
or in any document delivered under this Agreement or (c) waive compliance with
any of the covenants or conditions contained in this Agreement.  Any agreement
on the part of a party to any extension or waiver shall be valid only if set
forth in an instrument in writing signed by such party.  The failure of any
party to assert any of its rights under this Agreement or otherwise shall not
constitute a waiver of such rights, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
right, power or privilege under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.7 Entire Agreement. This Agreement constitutes the sole and entire
agreement of the Stockholders or any of their Affiliates, the Company and
Parent, with respect to the subject matter contained herein (other than, in the
case of the Company, Parent and Sub, the Merger Agreement), and supersedes all
prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter (other
than, in the case of the Company, Parent and Sub, the Merger Agreement).  No
representation, warranty, inducement, promise, understanding or condition not
set forth in this Agreement has been made or relied upon by any of the parties
to this Agreement.
 
Section 5.8 No Third-Party Beneficiaries  This Agreement is for the sole benefit
and may be enforced solely by the Company and Parent and nothing in this
Agreement, express or implied, is intended to or shall confer upon any person
(other than the Company and Parent) any legal or equitable right, benefit or
remedy of any nature whatsoever.
 
Section 5.9 Severability
 
  The provisions of this Agreement shall be deemed severable and the invalidity
or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions of this Agreement.  If any provision of
this Agreement, or the application of that provision to any person or any
circumstance, is invalid or unenforceable in any jurisdiction, then (a) the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties hereto as closely as possible to the
end that the Merger is consummated to the extent possible and (b) the remainder
of this Agreement and the application of that provision to other persons or
circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability
of that provision, or the application of that provision, in any other
jurisdiction.  If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.
 
Section 5.10 Assignment.  This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their permitted successors and
assigns.  Except in connection with a Permitted Transfer, no party to this
Agreement may assign or delegate, by operation of law or otherwise, all or any
portion of its rights or liabilities under this Agreement without the prior
written consent of the other parties to this Agreement, which any such party may
withhold in its absolute discretion.  Any purported assignment in violation of
the foregoing shall be void.
 
Section 5.11 Specific Performance.  The parties hereto agree that irreparable
damage would occur if any of the provisions of this Agreement were not performed
in accordance with their specific terms or were otherwise breached.  Accordingly
each party to this Agreement (i) shall be entitled to an injunction or
injunctions, specific performance and other equitable relief to prevent breaches
or threatened breaches of this Agreement and to enforce specifically the terms
and provisions of this Agreement in the courts described in Section 5.3, without
proof of damages or otherwise, this being in addition to any other remedy at law
or in equity, and (ii) hereby waives any requirement for the posting of any bond
or similar collateral in connection therewith.  Each party hereto agrees that it
will not oppose the granting of an injunction, specific performance and other
equitable relief on the basis that (a) the other party has an adequate remedy at
law or (b) an award of specific performance is not an appropriate remedy for any
reason at law or equity.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.12 Stockholder Capacity.  Notwithstanding anything contained in this
Agreement to the contrary, the representations, warranties, covenants and
agreements made herein by each Stockholder are made solely with respect to such
Stockholder and the Covered Shares.  Each Stockholder is entering into this
Agreement solely in its capacity as the Beneficial Owner of such Covered Shares
and nothing herein shall limit or affect any actions taken by any officer or
director of the Company (or a Company Subsidiary) solely on behalf of, and in
his or her capacity as a director or officer of, the Company (or a Company
Subsidiary), including participating on behalf of, and in his or her capacity as
a director or officer of, the Company in any discussions or negotiations with
Parent or any other party making an Acquisition Proposal in accordance with
Section 6.3 of the Merger Agreement, and none of such actions taken on behalf
of, and in his or her capacity as a director or officer of, the Company (or a
Company Subsidiary) in accordance with the provisions of this Section 5.12 shall
constitute or be deemed to constitute a breach of this Agreement.  Nothing
contained herein, and no action taken by any Stockholder pursuant hereto, shall
be deemed to constitute the parties as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the parties
are in any way acting in concert or as a group with respect to the obligations
or the transactions contemplated by this Agreement.
 
Section 5.13 No Ownership Interest.  Nothing contained in this Agreement shall
be deemed to vest in the Company or Parent any direct or indirect ownership or
incidence of ownership of or with respect to any Covered Shares.  All rights,
ownership and economic benefits of and relating to the Covered Shares shall
remain vested in and belong to the Stockholders, and neither the Company nor
Parent shall have any authority to direct the Stockholders in the voting or
disposition of any of the Covered Shares, in each case, except as otherwise
provided herein.
 
Section 5.14 Fees and Expenses.  Except as otherwise agreed, all costs and
expenses (including all fees and disbursements of counsel, accountants,
investment bankers, experts and consultants to a party) incurred in connection
with this Agreement shall be paid by the party incurring such costs and
expenses.
 
Section 5.15 Counterparts; Effectiveness.  This Agreement may be executed in one
or more counterparts (including by facsimile or electronic (i.e., PDF)
transmission), all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other parties hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.16 Several Obligations  The agreements, obligations, representations
and warranties of the Stockholders hereunder shall be several and not joint.
 
Section 5.17 Independent Committee. All amendments or waivers of any provision
of this Agreement by the Company and all decisions or determinations
contemplated by this Agreement to be made by the Company shall be made by an
Independent Committee and no amendment or waiver of any provision of this
Agreement by the Company and no decision or determination contemplated by this
Agreement to be made by the Company shall be made, or action taken, by the
Company or the Board with respect to this Agreement without first obtaining the
approval of an Independent Committee.  An Independent Committee, and only an
Independent Committee, may pursue any action or litigation with respect to
breaches of this Agreement on behalf of the Company.
 
[Signature page follows]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties to this Agreement as of the date first
written above.
 

  FAMILY ACQUISITION HOLDINGS, INC.                  
 
By:
/s/ Clyde B. Anderson     Name: Clyde B. Anderson     Title: President         
                    BOOKS-A-MILLION, INC.                     By: /s/ Terrance
G. Finley     Name: Terrance G. Finley     Title: President and Chief Executive
Officer  

 
 
[Signature Page to Voting Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
ANDERSON BAMM HOLDINGS, LLC     
    By: /s/ Charles C. Anderson     Name: Charles C. Anderson     Title:
Director  

 
 

 
/s/ Charles C. Anderson
   
Charles C. Anderson
               
/s/ Hilda B. Anderson
   
Hilda B. Anderson
               
/s/ Joel R.
Anderson                                                                
   
Joel R. Anderson
                /s/ Charles C. Anderson, Jr.     Charles C. Anderson, Jr.      
          /s/ Charles C. Anderson, III     Charles C. Anderson, III            
    /s/ Terrence C. Anderson     Terrence C. Anderson                 /s/ Clyde
B. Anderson     Clyde B. Anderson                 /s/ Harold M. Anderson    
Harold M. Anderson                 /s/ Hayley Anderson Milam     Hayley Anderson
Milam  

 
 
 

--------------------------------------------------------------------------------

 
 
 
 

  /s/ Ashley Ruth Anderson     Ashley Ruth Anderson                 /s/ Kayrita
M. Anderson     Kayrita M. Anderson  

 
 

  THE ASHLEY ANDERSON TRUST          
 
By:
/s/ Cumberland Trust Investment Company      Name: Cumberland Trust Investment
Company       Title: Trustee   

 
 
 

  LAUREN A. ANDERSON IRREVOCABLE TRUST                 By: /s/ Martin R. Abroms
      Name: Martin R. Abroms       Title: Trustee               OLIVIA BARBOUR
ANDERSON 1995 TRUST                 By: /s/ Terrence C. Anderson       Name:
Terrence C. Anderson       Title: Trustee              
ALEXANDRA RUTH ANDERSON
IRREVOCABLE TRUST
                By: /s/ Charles C. Anderson       Name: Charles C. Anderson    
  Title: Trustee              
FIRST ANDERSON GRANDCHILDREN’S TRUST
FBO CHARLES C. ANDERSON, III
                By: /s/ Sun Trust Delaware Trust Company       Name: SunTrust
Delaware Trust Company       Title: Trustee              
FIRST ANDERSON GRANDCHILDREN’S TRUST
FBO HAYLEY E. ANDERSON
                By: /s/ Sun Trust Delaware Trust Company       Name: SunTrust
Delaware Trust Company       Title: Trustee  

 
 
 

--------------------------------------------------------------------------------

 
 

 
FIRST ANDERSON GRANDCHILDREN’S TRUST
FBO LAUREN A. ANDERSON
                By: /s/ Sun Trust Delaware Trust Company       Name: SunTrust
Delaware Trust Company       Title: Trustee              
SECOND ANDERSON GRANDCHILDREN’S TRUST
FBO ALEXANDRA R. ANDERSON
                By: /s/ Sun Trust Delaware Trust Company       Name: SunTrust
Delaware Trust Company       Title: Trustee              
THIRD ANDERSON GRANDCHILDREN’S TRUST
FBO TAYLOR C. ANDERSON
                By: /s/ Sun Trust Delaware Trust Company       Name: SunTrust
Delaware Trust Company       Title: Trustee              
FOURTH ANDERSON GRANDCHILDREN’S TRUST
FBO CARSON C. ANDERSON
                By: /s/ Sun Trust Delaware Trust Company       Name: SunTrust
Delaware Trust Company       Title: Trustee              
FIFTH ANDERSON GRANDCHILDREN’S TRUST
FBO HAROLD M. ANDERSON
                By: /s/ Sun Trust Delaware Trust Company       Name: SunTrust
Delaware Trust Company       Title: Trustee              
SIXTH ANDERSON GRANDCHILDREN’S TRUST
FBO BENTLEY B. ANDERSON
                By: /s/ Sun Trust Delaware Trust Company       Name: SunTrust
Delaware Trust Company       Title Trustee  

 
 
 

--------------------------------------------------------------------------------

 
 

  THE CHARLES C. ANDERSON FAMILY FOUNDATION                 By: /s/ Charles C.
Anderson       Name: Charles C. Anderson       Title: Chairman               THE
JOEL R. ANDERSON FAMILY FOUNDATION                 By: /s/ Joel R. Anderson    
  Name: Joel R. Anderson       Title: Chairman               THE CLYDE AND
SUMMER ANDERSON FOUNDATION                 By: /s/ Clyde B. Anderson       Name:
Clyde B. Anderson       Title: Chairman  

 
 
 

--------------------------------------------------------------------------------

 
 
SPOUSAL CONSENT


I, ___________________, spouse of ___________ (the “Stockholder”), have read and
approve of the foregoing Voting Agreement, dated as of July 13, 2015, together
with all schedules and attachments thereto (collectively, the “Agreement”), by
and among my spouse, Family Acquisition Holdings, Inc. (“Parent”),
Books-A-Million, Inc. (the “Company”), and the other parties thereto.  In
consideration with Parent and Sub’s entry into the Agreement and Plan of Merger
among Parent, Sub and the Company, I hereby appoint the Stockholder as my
attorney-in-fact in respect to the exercise or waiver of any rights under the
Agreement, and agree to be bound by the provisions of the Agreement insofar as I
may have any rights in said Agreement or any shares subject thereto under the
community property laws of the State of _________________, or under similar laws
relating to marital property in effect in the state of our residence as of the
date of the signing of the foregoing Agreement.




Dated: __________________
 
“Spouse of Stockholder”
 
_________________________
(Signature)
 
_________________________
(Print Name)

 
 
 

--------------------------------------------------------------------------------

 

Schedule 1


STOCKHOLDER INFORMATION
 
Name and Contact Information
 
Shares of
Common Stock
     
Anderson BAMM Holdings, LLC
201 South Court Street, Suite 610
Florence, Alabama 35630
 
1,513,302
     
Charles C. Anderson
202 North Court Street,
Florence, Alabama 35630
 
100,000
     
Hilda B. Anderson
c/o Abroms & Associates
201 South Court Street, Suite 610
Florence, Alabama 35630
 
14,111
     
Joel R. Anderson
202 North Court Street
Florence, Alabama 35630
 
1,531,874
     
Terrence C. Anderson
4511 Helton Drive
Florence, Alabama 35630
 
719,114
     
Clyde B. Anderson
2801 Highway 280 South, Suite 350
Birmingham, Alabama 35223
 
3,253,425
     
Charles C. Anderson, Jr.
265 Brookview Town Centre Way, Suite 501
Knoxville, Tennessee 37919
 
580,422
     
Harold M. Anderson
3101 Clairmont Road, Suite C
Atlanta, Georgia 30329
 
684,335
     
Kayrita Anderson
3101 Clairmont Road, Suite C
Atlanta, Georgia 30329
 
20,611

 
 
 

--------------------------------------------------------------------------------

 
 
Name and Contact Information
 
Shares of
Common Stock
     
Charles C. Anderson, III
4339 Northcrest Road
Dallas, Texas 75229
 
23,794
     
The Ashley Anderson Trust
c/o Abroms & Associates
201 South Court Street, Suite 610
Florence, Alabama 35630
 
with a copy to:
Cumberland Trust Investment Company
40 Burton Hills Boulevard, Suite 300
Nashville, Tennessee 37215
 
84,000
     
Hayley Anderson Milam
c/o Abroms & Associates
201 South Court Street, Suite 610
Florence, Alabama 35630
 
25,380
     
Lauren A. Anderson Irrevocable Trust
c/o Abroms & Associates
201 South Court Street, Suite 610
Florence, Alabama 35630
 
25,380
 
     
Olivia Barbour Anderson 1995 Trust
c/o Abroms & Associates
201 South Court Street, Suite 610
Florence, Alabama 35630
 
1,200
     
Alexandra Ruth Anderson Irrevocable Trust
c/o Abroms & Associates
201 South Court Street, Suite 610
Florence, Alabama 35630
 
1,200

 
 
 

--------------------------------------------------------------------------------

 
 
Name and Contact Information
 
Shares of
Common Stock
     
First Anderson Grandchildren’s Trust
FBO Charles C. Anderson, III
c/o Abroms & Associates
201 South Court Street, Suite 610
Florence, Alabama 35630
 
with a copy to:
SunTrust Delaware Trust Company
1101 Centre Road, Suite 108
Wilmington, Delaware 19805
 
11,224
     
First Anderson Grandchildren’s Trust
FBO Hayley E. Anderson
c/o Abroms & Associates
201 South Court Street, Suite 610
Florence, Alabama 35630
 
with a copy to:
SunTrust Delaware Trust Company
1101 Centre Road, Suite 108
Wilmington, Delaware 19805
 
11,224
     
First Anderson Grandchildren’s Trust
FBO Lauren A. Anderson
c/o Abroms & Associates
201 South Court Street, Suite 610
Florence, Alabama 35630
 
with a copy to:
SunTrust Delaware Trust Company
1101 Centre Road, Suite 108
Wilmington, Delaware 19805
 
11,224

 
 
 

--------------------------------------------------------------------------------

 
 
Name and Contact Information
 
Shares of
Common Stock
     
Second Anderson Grandchildren’s Trust
FBO Alexandra R. Anderson
c/o Abroms & Associates
201 South Court Street, Suite 610
Florence, Alabama 35630
 
with a copy to:
SunTrust Delaware Trust Company
1101 Centre Road, Suite 108
Wilmington, Delaware 19805
 
11,224
 
     
Third Anderson Grandchildren’s Trust
FBO Taylor C. Anderson
c/o Abroms & Associates
201 South Court Street, Suite 610
Florence, Alabama 35630
 
with a copy to:
SunTrust Delaware Trust Company
1101 Centre Road, Suite 108
Wilmington, Delaware 19805
 
11,224
     
Fourth Anderson Grandchildren’s Trust
FBO Carson C. Anderson
c/o Abroms & Associates
201 South Court Street, Suite 610
Florence, Alabama 35630
 
with a copy to:
SunTrust Delaware Trust Company
1101 Centre Road, Suite 108
Wilmington, Delaware 19805
 
11,224

 
 
 

--------------------------------------------------------------------------------

 
 
Name and Contact Information
 
Shares of
Common Stock
     
Fifth Anderson Grandchildren’s Trust
FBO Harold M. Anderson
c/o Abroms & Associates
201 South Court Street, Suite 610
Florence, Alabama 35630
 
with a copy to:
SunTrust Delaware Trust Company
1101 Centre Road, Suite 108
Wilmington, Delaware 19805
 
11,224
     
Sixth Anderson Grandchildren’s Trust
FBO Bentley B. Anderson
c/o Abroms & Associates
201 South Court Street, Suite 610
Florence, Alabama 35630
 
with a copy to:
SunTrust Delaware Trust Company
1101 Centre Road, Suite 108
Wilmington, Delaware 19805
 
11,224
     
The Charles C. Anderson Family Foundation
c/o Abroms & Associates
201 South Court Street, Suite 610
Florence, Alabama 35630
 
83,000
     
The Joel R. Anderson Family Foundation
c/o Abroms & Associates
201 South Court Street, Suite 610
Florence, Alabama 35630
 
83,000
     
The Clyde and Summer Anderson Foundation
c/o Abroms & Associates
201 South Court Street, Suite 610
Florence, Alabama 35630
 
46,000

 